PHIRIFS, District Judge
(dissenting). In the case of United States v. Colorado & Northwestern Railroad Company, No. 2,568 (157 Fed. 321), I have discussed the principal grounds of my dissent herein. There is a difference in the facts, however, in the two cases. In this case the package of whisky was delivered by the consignor in St. Douis, Mo., to the Wells, Fargo Company, an express carrier, to be carried by it and delivered to the consignee at Sunset, Colo., a station on the defendant’s line of railroad. This package was not billed to or receipted for by any railroad company, but was billed to and receipted for by the express company, an independent common carrier. When it reached Boulder, Colo., the southern terminus of the defendant’s line of road, it was not turned over to or receipted for by the defendant, but the express agent or messenger in whose charge it came from Denver to Boulder, over the Colorado & Southern Railroad Company, turned it over to the messenger of the express company, who carried it in the car on defendant’s road set apart and used by the express company, to its destination. No contractual relation existed between the defendant and the railroad company bringing the package to Boulder. The defendant did not care for nor look after express matter. Its carriage from Boulder to Sunset depended alone upon *346the arrangement between it and the express company. Prior to the ' passage of what is known as the “Hepburn Act” (Act June 29, 1906, c. 3591, § 1, 34 Stat. 584 [U. S. Comp. St. Supp. 1907, p. 892], express companies were not declared to be common carriers under the interstate commerce act, and so the courts had declared that such express company was not a common carrier within the contemplation of said act of 1887. United States v. Morsman (D. C.) 42 Fed. 448; Southern Indiana Express Co. v. United States Express Company, 88 Fed. 659, affirmed in 92 Fed. 1022, 35 C. C. A. 172.
As said act of June 29, 1906, on its face is amendatory of the interstate commerce act of 1887, it must be conceded that to constitute a railroad company a common carrier in respect of carrying express matter, it must be acting under a common arrangement or management for a continuous carriage or shipment with the express company. Recognizing this to be true, counsel for the government, over the objection of the defendant, was permitted to put in evidence a copy of what purported to be a contract between the express company and the Colorado & Northwestern Railway Company, of date March 3, 1904. This copy was certified to by the Interstate Commerce Commission as a copy of the contract filed with it. Upon what principle of law such certified copy from the Interstate Commerce Commission was admissible in evidence in a suit between the United States and the defendant to enforce a penalty under the safety appliance act of 1893, I am not advised. There is no statute making such certified copy of such paper in the possession of the Interstate Commerce Commission competent evidence in such controversy. All the local superintendent of the express company, when on the witness stand, stated was that he understood the goods carried on defendant’s cars (which is a corporation created independently of the Colorado & Northwestern Railway Company, and which perhaps succeeded to the property rights of the older company) were hauled pursuant to a contract made between the express company and the Colorado railroad company. There was no proof that this contract had been accepted by any convention between the defendant company and the express company. But what the provisions of that contract were could only be proved by the introduction of the contract itself, or, under certain conditions, by the admission of secondary evidence as to its contents. But no foundation was laid for the admission of secondary evidence; and no authority was shown for the admission of a purported copy certified to by the Interstate Commerce Commission, where such contract was made prior to the adoption of the Hepburn act, declaring express companies to be common carriers.
It is no answer, it seems to me, to the admission of this evidence that as the defendant succeeded on the trial it is not in position to complain of it. At the conclusion of the plaintiff’s evidence the court, on motion of the defendant, directed a verdict in its favor. No matter what reasons the court may have assigned for its action, if this evidence was improperly admitted by it, it should be held in favor of the correctness of the court’s action that there was no competent evidence before it of the existence of any contractual relationship between *347the express company and the railroad company of the character of an arrangement for a continuous carriage, within the meaning of the statute. The plaintiff in error ought not to be allowed to predicate a reversal upon evidence it erroneously elicited. In view of the legal attitude of the case I do not deem any discussion of the purport of that contract as pertinent.
In the examination of the witness Farnsworth, a brakeman on the defendant road, counsel for the government asked the following question:
“I will ask you whether It is a daily occurrence for the Colorado & Northwestern train to carry express matter which has been consigned from points without the state of Colorado, to points within the state of Colorado?”
It is ruled by the majority opinion that this question should have been answered, on the ground that it was competent to go to the jury to show that the defendant was engaged generally in carrying this class of interstate commerce. Unless this question, on objection thereto, had been supplemented by the statement of the prosecuting counsel that he proposed to show that such carriages had been made under a joint arrangement between the railroad company and the express company, for a through continuous carriage, an affirmative answer by the witness would not have tended to show that the defendant was engaged with the express company as a common carrier of interstate commerce, within the meaning of the interstate commerce act of 1887 and the Hepburn act of 1906. And as express companies were not regarded as such common carriers until after the adoption of the act of June 29, 1906, supra, the question should have disclosed the fact that the shipments inquired about occurred after the 29th day of June, 1906. There was, in my opinion, no error in rejecting the question asked.
As in the absence of any proof of a joint arrangement between the railroad company and the express company for such continuous carriage the plaintiff failed to make out a case, therefore the judgment of the Circuit Court should be affirmed.